PER CURIAM: *
The Federal Public Defender appointed to represent Jose Aníbal Aguilar-Martinez has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Aguilar-Martinez has not filed a response. Because Aguilar-Martinez has completed the confinement portion of his sentence and has evinced a desire to appeal only his sentence, his appeal is moot. See United States v. Rosenbaum-Alanis, 483 F.3d 381, 382-83 (5th Cir.2007). Accordingly, the appeal is DISMISSED as moot, and counsel’s motion for leave to withdraw is DENIED as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.